— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a determination finding him guilty of violating the prison disciplinary rules that prohibit possession of an altered item, smuggling and possession of drug paraphernalia. The Attorney General has informed this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the $5 mandatory surcharge has been refunded to his inmate account. In view of this, and given that petitioner has been afforded all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Torres v Bezio, 92 AD3d 1053 [2012]).
Peters, P.J., Lahtinen, Spain, Stein and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.